            Case 3:14-cv-01626-JSC Document 186-2 Filed 07/09/19 Page 1 of 3



     CHARLES A. BONNER, ESQ. SB# 85413
 1
     A. CABRAL BONNER, ESQ. SB# 247528
 2   LAW OFFICES OF BONNER & BONNER
     475 GATE FIVE RD, SUITE 212
 3   SAUSALITO, CA 94965
     TEL: (415) 331-3070
 4
     FAX: (415) 331-2738
 5   cbonner799@aol.com
     cabral@bonnerlaw.com
 6
     ATTORNEYS FOR PLAINTIFFS
 7

 8                                 UNITED STATES DISTRICT COURT

 9                                NORTHERN DISTRICT OF CALIFORNIA

10                                    SAN FRANCISCO DIVISION

11   ALI SALEEM BEY and JOHN                       )       Case No: 14-cv-01626-JSC
     MUHAMMAD BEY,                                 )
12                                                 )
                                                   )       [PROPOSED] ORDER GRANTING
                    Plaintiffs,
13                                                 )       PLAINTIFF’S MOTION TO FILE
          vs.                                      )       DOCUMENTS UNDER SEAL
14                                                 )
     CITY OF OAKLAND, et al.,                      )       Hearing Date: JULY 29, 2019
15                  Defendants                     )       Time:         10:00 a.m.
                                                   )       Courtroom: F th
16                                                 )       Place:        15 Floor
                                                   )                     450 Golden Gate Ave.
17                                                 )                     San Francisco, CA
                                                   )
18                                                 )       Judge: The Hon. Jacqueline S. Corley
                                                   )
19

20          Plaintiffs ALI SALEEM BEY and JOHN MUHAMMAD BEY has filed with the Court
21   a Motion to File Documents Under Seal. As set forth in Plaintiff's Motion to File Documents
22   Under Seal, Plaintiff has lodged the following documents from the Declaration of A. Cabral
23   Bonner in opposition to Defendants’ Motion for Summary Adjudication with this Court:
24              a. Exhibit 2: Deposition of Ersie Joyner
25              b. Exhibit 4: Deposition of Paul Figueroa
26              c. Exhibit 5. Deposition of Patrick Caceres
27              d. Exhibit 6: Excerpts of DOJ Longmire Interview
28
     PROPOSED ORDER GRANTING PLAINTIFF’S ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                                                  14-cv-01626-JSC
                                                       1
           Case 3:14-cv-01626-JSC Document 186-2 Filed 07/09/19 Page 2 of 3




 1            e. Exhibit 7: 04-019500 LRMS Waajid Bey
 2            f. Exhibit 8: 05-034462 Case Notes
 3            g. Exhibit 9: 05-034462 John Bey Incident Report
 4            h. Exhibit 10: 05-034462 Police Reports
 5            i. Exhibit 11: 07-0538 Log
 6            j. Exhibit 13: 07-0538 CPRB Complaint
 7            k. Exhibit 14: 7/12/07 Dellums Letter to DA
 8            l. Exhibit 15: 07-059842 CPRB Follow-up Report
 9            m. Exhibit 16: 07-0553 Log
10            n. Exhibit 17: 07-0553 DOJ Report
11            o. Exhibit 19: 13-1062 10/4/13 Email from Lois to Griffin
12            p. Exhibit 20: 13-1062 11/6/13 CRPB Continued Complaint
13            q. Exhibit 21: 13-1062 Log

14            r. Exhibit 22: 13-1062 Email Notice to Downing Regarding Sustained Allegation

15            s. Exhibit 23: 13-1062 4/15/14 Email Cunningham to Supriano

16            t. Exhibit 24: 13-1062 ASB Closing Out

17            u. Exhibit 25: 13-1062 JMB Closing Out

18            v. Exhibit 26: 13-1062 Report

19            w. Exhibit 28: 13-1062 Att 1-13 Joyner Transcript

20            x. Exhibit 29: Outlaw Email Letter 8/15/13

21            y. Exhibit 30: 13-1062 Letters and Emails to OPD

22            z. Exhibit 32: 13-1062 CPRB Notice and Complaint

23            aa. Exhibit 38: Deposition of William Griffin

24            bb. Exhibit 39: CID Call Schedule

25            cc. Exhibit 40: 7/25/07 IAD Note

26            dd. Exhibit 45: Letter Dated February 21, 2013

27            ee. Exhibit 46: Letter Dated November 30, 2012

28
     PROPOSED ORDER GRANTING PLAINTIFF’S ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                                                  14-cv-01626-JSC
                                                  2
             Case 3:14-cv-01626-JSC Document 186-2 Filed 07/09/19 Page 3 of 3




 1              ff. Exhibit 47: Letter Dated November 5, 2012
 2              gg. Exhibit 48: Letter Dated February 8, 2013
 3              hh. Exhibit 49: Complaint Investigation Report
 4              ii. Exhibit 50: Letter Dated January 7, 2013
 5              jj. Exhibit 53: Photos of John Bey and Crime Scene
 6              kk. Exhibit 54: 05-0538 Complaint Investigation Report
 7              ll. Exhibit 55: 10/4/11 Email from Robyn Clark to Robert Messier
 8             mm. Exhibit 58: 13-1062 CPRB Case Assignment Form
 9             nn. Exhibit 59: Bey’s Complaints
10

11          This motion is made on the basis that the exhibits to the Declaration of A. Cabral Bonner
12   in Support of Plaintiff's Opposition to Defendant’s Motion for Summary Adjudication refer to
13   exhibits that have been designated as "CONFIDENTIAL – Subject to Protective Order" by

14   Defendant City of Oakland pursuant to the Protective Order [Docket No. 96] in this action. This

15   request is narrowly tailored to seal only that material for which good cause to seal has been

16   established.

17

18   IT IS SO ORDERED.

19

20   DATED: ________________                      _________________________________
                                                  Honorable Jacqueline Scott-Corley
21

22

23

24

25

26

27

28
     PROPOSED ORDER GRANTING PLAINTIFF’S ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                                                  14-cv-01626-JSC
                                                      3
